Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig A. Deutsch, Reg. No. 69,264; on February 22, 2021.
The application has been amended as follows:
In claim 2, line 15, “having a single wire coupled to” was deleted, and in its place, --that extends between a proximal end of the flexing head and--  was inserted.

In line 16, “having a single wire coupled to” was deleted, and in its place, --that extends between the proximal end of the flexing head and--  was inserted.

In line 17, between “arm” and the semicolon “;”, --wherein the first flexing section consists of a first wire portion having a single solid cross-section between the proximal end of the flexing head and the proximal portion of the first clamping arm, and the second flexing section consists of a second wire portion having a single solid cross-section between the proximal end of the flexing head and the proximal portion of the second clamping arm--  was inserted.


In lines 18-20, “the flexing head comprises a first flexing section coupled to the proximal portion of the first clamping arm and a second flexing section coupled to the proximal portion of the second clamping arm,”  was deleted.

	In claim 16, line 7, “a clip device having a single-wire body that defines:”  was deleted.

In line 19, “having a single wire coupled to” was deleted, and in its place, --that extends between a proximal end of the flexing head and--  was inserted.

In line 20, “having a single wire coupled to” was deleted, and in its place, --that extends between the proximal end of the flexing head and--  was inserted.



In claim 22, line 1, “nitanol” was deleted, and in its place, --nitinol--  was inserted.

Claim 23 was cancelled.
 
The following is an examiner’s statement of reasons for allowance: With respect to base claim 2, none of the prior art of record, alone or in combination, discloses a ligation clip comprising, inter alia: a clip device having a single-wire body that defines: a first clamping arm and a second clamping arm opposing the first clamping arm and being biased toward the first clamping arm, the first and second clamping arms including proximal portions that abut against one another and distal ends that are movable away from one another, wherein the first and second clamping arms cross over each other; and a flexing head coupled to proximal ends of the first and second clamping arms, the flexing head being adjustable between a first shape in which the first and second clamping arms extend generally parallel to one another and a stressed shape in which at least the distal ends of the first and second clamping arms are spaced apart while the proximal portions of the first and second clamping arms abut against one 
With respect to base claim 3, none of the prior art of record, alone or in combination, discloses a ligation clip system comprising, inter alia: a clip device having a single-wire body that defines:  Page: 3of11a first clamping arm and a second clamping arm opposing the first clamping arm and being biased toward the first clamping arm, the first and second clamping arms including proximal portions that abut against one another and distal ends that are movable away from one another, wherein the first and second clamping arms cross over each other; and a flexing head coupled to proximal ends of the first and second clamping arms, the flexing head being adjustable between a first shape in which the first and second clamping arms extend generally parallel to one another and a stressed shape in which at least the distal ends of the first and second clamping arms are spaced apart while the proximal portions of the first and second clamping arms abut against one another, wherein the flexing head of the clip device is biased to adjust toward the first shape so that the first and second clamping arms shift toward one another to provide a clamping force in response to the clip device being 
With respect to base claim 16, none of the prior art of record, alone or in combination, discloses a method of using a clip system for ligating a targeted body vessel, comprising, inter alia: providing a needle including a bore that extends longitudinally to a distal opening of the needle, the distal opening being deliverable to a targeted internal tissue; and inserting a clip device through the needle bore to a targeted body vessel, the clip device having a single-wire body that defines: a first clamping arm and a second clamping arm opposing the first clamping arm and being biased toward the first clamping arm, the first and second clamping arms including proximal portions that abut against one another and distal ends that are movable away from one another, wherein the first and second clamping arms cross over each other; and a flexing head coupled to proximal ends of the first and second clamping arms, the flexing head being adjustable between a first shape in which the first and second clamping arms extend generally parallel to one another and a stressed shape in which at least the distal ends of the first and second clamping arms are spaced apart while the proximal portions of the first and second clamping arms abut against one another, wherein the flexing head comprises a first flexing section that extends between a proximal end of the flexing head and the proximal portion of the first clamping arm and a second flexing section that extends between a proximal end of the flexing head and the proximal portion of the second clamping arm; wherein the first flexing section consists of a first wire portion having a single solid cross-section between the proximal end of the flexing head and the 
For comparison with the present invention, prior-art reference Rapacki et al. (U.S. Pat. No. 5,569,274) discloses a ligation clip system for ligating a targeted body vessel and a method of using the clip system, wherein the clip system comprises, inter alia: a clip device having a single-wire body that defines: a first clamping arm and a second clamping arm opposing the first clamping arm and being biased toward the first clamping arm, the first and second clamping arms including proximal portions that abut against one another and distal ends that are movable away from one another, wherein the first and second clamping arms cross over each other; and a flexing head coupled to proximal ends of the first and second clamping arms, the flexing head being adjustable between a first shape in which the first and second clamping arms extend generally parallel to one another and a stressed shape in which at least the distal ends of the first and second clamping arms are spaced apart while the proximal portions of the first and second clamping arms abut against one another, wherein the flexing head of the clip device is biased to adjust toward the first shape so that the first and second clamping arms shift toward one another to provide a clamping force in response to the clip device being advanced distally out of a distal opening of a needle, wherein the flexing head comprises a first flexing section coupled to the proximal portion of the first clamping arm and a second flexing section coupled to the proximal portion of the second clamping arm, the first flexing section of the clip device mirrors the shape of the second flexing section relative to a longitudinal axis. However, Rapacki et al. do not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fett (U.S. Pat. No. 5,042,191) teaches a clip.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771